Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments filed 11/16/15 and 1/25/16 are acknowledged and have been entered.

2.  The disclosure is objected to because of the following informalities: 

The specification contains a brief description of several views of the drawings starting at page 10; however, there are no drawings available in the application.  

3.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed a method for treating B or T lymphomas in a subject comprising the step of administering to the subject, including a dog or a human, an antitumor auto-vaccine composition, wherein the composition comprises a hydroxyapatite or tricalcium phosphate powder upon which is absorbed cytoplasmic proteins from a tumor sample of the subject, the powder having the recited specific surface area and particle size, and including the limitations recited in the dependent claims.



Evidentiary reference Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74) teaches that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific (see entire reference, especially para spanning pages 69-70).  In addition, the art recognizes that lymphomas are heterogeneous tumors.

The specification discloses that the term “subject” is intended to mean a human being or an animal ([0049]).  

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such cytoplasmic proteins from a tumor sample thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed method using said ingredients at the time the instant invention was filed.

Although of one skill in the art could make such cytoplasmic protein preparations from tumor samples of subjects and adsorb them to the powder, experimentation is not a basis for establishing adequate written description.

Also note that the instant claims are directed to methods of using the composition comprising the adsorbed cytoplasmic proteins rather than cytoplasmic proteins product composition itself, but the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed method cannot be practiced without the recited composition.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant may potentially overcome this rejection by adding a step(s) for preparing a tumor sample, extracting cytoplasmic proteins from a tumor sample of the subject and absorbing the cytoplasmic proteins to the powder ([e.g., see [00091]-[00106]).




s 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification does not disclose how to use the instant invention:
a method for treating B or T lymphomas in a subject comprising the step of administering to the subject, including a dog or a human, an antitumor auto-vaccine composition, wherein the composition comprises a hydroxyapatite or tricalcium phosphate powder upon which is absorbed cytoplasmic proteins from a tumor sample of the subject, the powder having the recited specific surface area and particle size, and including the limitations recited in the dependent claims, including wherein the powder is suspended in an injection liquid only as recited in instant dependent claim 21.

The specification has not enabled the breadth of the claimed invention because: 

(1) the claims encompass treating T cell lymphomas, wherein it is unpredictable if the administration of the adsorbed cytoplasmic proteins from a tumor sample of the subject can effect a treatment (claims 16-25), 

(2) whereby if the term “treatment” is intended to include prevention and curing (see definition below), said prevention and curing of either T or B cell lymphomas is unpredictable and not enabled (claims 16-25), and 

(3) it is unpredictable that a composition comprising the recited powder can be administered without the inclusion of an injection liquid (claims 16-20 and 22-25). 

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed method can be used over its full scope without undue experimentation.  

The specification discloses that the term “treatment” is intended to mean a decrease in a pathological condition and/or its symptoms, a stagnation of the progression of the pathological condition and/or its symptoms or a complete decline of the pathological condition and of its symptoms, and/or an improvement in the quality of life ([0048]).  
The specification also discloses that “Generally, the term “treatment” involves the curative and preventative aspect” ([0048]). It is not clear whether or not this latter curative and preventative aspect is intended to be part of the limiting definition of “treatment” or not.  If so, then prevention and curing of either B cell or T cell lymphoma is not enabled.

The specification discloses that the term “subject” is intended to mean a human being or an animal ([0049]).  
The specification discloses that B cell lymphomas can be treated in dogs by administering the recited composition (Example 8 and [00297]), whereby treated means having extended median and average survival time until disease returns (e.g., [00279], [00281]), and in this instance, the powder with the adsorbed cytoplasmic proteins from a tumor sample is suspended in an injection liquid (see Example 2, especially [00231]).  

The specification further discloses that dendritic cells activated in vitro with the powder adsorbed to tumor proteins from RT-4T1 cells from balb/c mice could induce T lymphocytes from the same mouse line to produce gamma-interferon (Example 12).  

The art recognizes that even if T cells (T lymphocytes) can be elicited/stimulated by a tumor antigen such as being activated to produce more cytokines such as interferon gamma, it is unpredictable that a treatment effect can be elicited in vivo in a subject.   This is because factors that are intrinsic to different conditions, stages of the same condition, and/or different individuals in vivo come into play.

For example, evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) underscore that even when T cell responses are induced in cancer patients, the T cells failed to infiltrate the tumor lesions.

Berger et al teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

In the case of treating cancers, the art recognizes that tumor evasion mechanisms come into play and adversely and unpredictably impede treatment, e.g., through immunosuppressive tumor microenvironments, downregulation of MHC on tumor cells (that are required for recognition by a cognate T cell), lack of T cell recruitment, tumor antigen heterogeneity.  The following evidentiary references illustrate these considerations.  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate  immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Evidentiary reference Kerkar and Restifo (Cancer Res.2012, 72(13): 3125-3130) teach that established cancers consist of a wide array of immune cells that contribute to the tumor stroma of a growing malignancy and these cells coordinately form a complex regulatory network that fosters tumor growth by creating an environment that enables cancers to evade immune surveillance and destruction (e.g., suppressive MDSCs, Tregs, functionally impaired macrophages and dendritic cells with IDO expression and defective antigen presentation, including by lack of costimulation for T cells), while cancer cells have their own suppressive mechanisms such as loss of MHC class I and antigen processing machinery, selection of antigen loss variants, secretion of VEGF, GM-CSF, G-CSF and gangliosides. Kerkar and Restifo teach that the heterogeneity among different cancer histologies poses a formidable challenge to scientists attempting to devise broadly applicable treatment regimens. (See entire reference, especially Figure 1).  

As pertains to T cell lymphomas, the art recognizes that T cell lymphomas are a very heterogeneous group of lymphoid malignancies derived from mature T cells differing by localization, pathological features, and clinical presentation.  See evidentiary reference Izykowska et al (J. Hematol. Oncol. 2020, 13, 176: 1-38).  Said reference teaches that the immune evasion mechanisms enunciated above equally pertain to the situation inherent in treating T cell lymphomas.  Izykowska et al teach that presently CAR-T/CAR-NK cell and other targeted therapies such as HDAC inhibitors and use of checkpoint inhibitors are being employed as T cells encounter natural obstacles resulting from pathways that cancer cells use to avoid an immune response, e.g., production of PD-L1, changes in G1-regulating protein expression, changes in the metabolic environment through the secretion of suppressor factors like IL-10 and recruiting Tregs (see entire reference, especially first para of reference and first para of CART immunotherapy section on page 11).    

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

7.  No claim is allowed.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644